OPINION — AG — ** DEPARTMENT OF CORRECTIONS — LIABILITY INSURANCE ** ABSENT LEGISLATIVE AUTHORITY, THE STATE OF OKLAHOMA MAY 'NOT' PAY FROM APPROPRIATIONS GRANTED TO THE DEPARTMENT OF CORRECTIONS A PREMIUM FOR GENERAL LIABILITY INSURANCE POLICY PROTECTING THE SEVEN MEMBERS OF THE BOARD OF CORRECTIONS FOR THE STATE OF OKLAHOMA FOR LIABILITY AS A RESULT OF ANY OFFICIAL ACTS TAKEN BY THEM IN CONNECTION WITH THEIR SUPERVISION OVER THE PENAL INSTITUTIONS LOCATED WITHIN THE STATE OF OKLAHOMA. (PRISONS, SUED, LEGAL ACTION, AUTHORITY, PURCHASE, INSURANCE, STATE OFFICERS) CITE: OPINION NO. 71-149, OPINION NO. 71-321, OPINION NO. 71-356, OPINION NO. 72-165, OPINION NO. 71-416, 47 O.S. 158.1 [47-158.1] (TODD MARKUM)